DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0147958) in view of Tamura et al. (US 2011/0171929).
Regarding claim 9, Wang teaches a cellular base station (i.e., a base station receiving warning information from a core network [0008], [0010]), comprising: an antenna, a radio operably coupled to the antenna, and a processing element operably coupled to the radio (i.e., inherently present in: the base station setting a number of warning messages to be transmitted and/or information of warning segments in the RRC layer message [0018]); wherein the cellular base station is configured to: provide an indication of scheduling a public warning system (PWS) message (i.e., [0018]-[0022] and ]in S102, the eNB sets the etws indication information in Paging, and transmits the Paging [0087]; in S103, the eNB sets scheduling information of SIB11 in schedulingInfoList of the SIB1, and sets etws-ValueTag as 1 in the SIB1 [0088]; in 
Wang does not specifically teach an indication of a validity period of a public warning system (PWS) message.
However, the preceding limitation is known in the art of communications. Tamura teaches during an emergency, when the eNB turns on the flag for an ETWS system information message in a Paging Message and notifies the Paging Message to a UE, the UE turns on the flag of the ETWS system information message which is stored in a previously received SI-1. And the UE switches scheduling information which provides a 
Regarding claim 10, Wang in view of Tamura teaches all the limitations above. Tamura further teaches the indication of the validity period of the PWS message is provided separately from the system information comprising the PWS message (i.e., system information including the emergency message is broadcast from time t2. In FIG. 6B, SI-2 broadcast after time t2 is blacked out in order to indicate that contents of SI-2 differ from prior to time t2 ([0112]) in order to include period of validity in the emergency paging message wherein the SIB saved in the different area in the storage area is restored and used after the period of time indicated by the period of validity lapses.
Regarding claim 11, Wang in view of Tamura teaches all the limitations above. Tamura further teaches system information scheduling information provided in a system information block broadcast by the cellular base station; or paging information provided 
Regarding claim 12, Wang in view of Tamura teaches all the limitations above. Wang further teaches the indication of the validity period of the PWS message comprises one of: an indication of a validity period for all types of PWS messages; an indication of a validity period specific to a PWS message type of the PWS message; or an indication of a validity period specific to the PWS message (i.e., In S201, there is no ETWS warning message to be transmitted by an eNB at present, the eNB receives an ETWS warning A including an ETWS auxiliary notification, and the eNB divides the warning A into SIB11-A0 and SIB11-A1 [0105]).
Regarding claim 13, Wang in view of Tamura teaches all the limitations above. Wang further teaches a number of paging cycles for which the PWS message will not be changed; a duration of time for which the PWS message will not be changed; or an end time before which the PWS message will not be changed (i.e., the base station notifies, through a RRC RRC layer message, a UE of whether warning information currently broadcast in a cell changes or will change [0071]).
Regarding claim 23, Wang teaches an apparatus comprising a processor and configured to cause a cellular base station to: provide an indication of scheduling a public warning system (PWS) message (i.e., [0018]-[0022] in S102, the eNB sets the etws indication information in Paging, and transmits the Paging [0087]; in S103, the 
Wang does not specifically teach an indication of a validity period of a public warning system (PWS) message.
However, the preceding limitation is known in the art of communications. Tamura teaches during an emergency, when the eNB turns on the flag for an ETWS system information message in a Paging Message and notifies the Paging Message to a UE, the UE turns on the flag of the ETWS system information message which is stored in a 
Regarding claim 24, Wang in view of Tamura teaches all the limitations above. Tamura further teaches the indication of the validity period of the PWS message is provided separately from the system information comprising the PWS message (i.e., system information including the emergency message is broadcast from time t2. In FIG. 6B, SI-2 broadcast after time t2 is blacked out in order to indicate that contents of SI-2 differ from prior to time t2 ([0112]) in order to include period of validity in the emergency paging message wherein the SIB saved in the different area in the storage area is restored and used after the period of time indicated by the period of validity lapses.
Regarding claims 25-26, Wang in view of Tamura teaches all the limitations above. Tamura further teaches system information scheduling information provided in a 
Regarding claim 27, Wang in view of Tamura teaches all the limitations above. Wang further teaches the indication of the validity period of the PWS message comprises one of: an indication of a validity period for all types of PWS messages; an indication of a validity period specific to a PWS message type of the PWS message; or an indication of a validity period specific to the PWS message (i.e., In S201, there is no ETWS warning message to be transmitted by an eNB at present, the eNB receives an ETWS warning A including an ETWS auxiliary notification, and the eNB divides the warning A into SIB11-A0 and SIB11-A1 [0105]).
Regarding claim 28, Wang in view of Tamura teaches all the limitations above. Wang further teaches a number of paging cycles for which the PWS message will not be changed; a duration of time for which the PWS message will not be changed; or an end time before which the PWS message will not be changed (i.e., the base station notifies, through a RRC RRC layer message, a UE of whether warning information currently broadcast in a cell changes or will change [0071]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14, 16, 19, 21, and 22, Wang and Tamura teach all the limitations except determine whether the PWS message is a duplicate PWS message, wherein to determine whether the PWS message is a duplicate PWS message, the wireless device is further configured to: determine whether the PWS message is received within a validity period of a previously received PWS message, wherein the PWS message is determined to be a duplicate PWS message if the PWS message is received within the validity period of the previously received PWS message, wherein the PWS message is determined to not be a duplicate PWS message if the PWS message is received outside of the validity period of the previously received PWS message; and determine whether to decode the system information comprising the PWS message based at least in part on whether the PWS message is a duplicate PWS message, wherein the system information comprising the PWS message is not decoded if the PWS message is determined to be a duplicate PWS message.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643